--------------------------------------------------------------------------------

CEO EMPLOYMENT AGREEMENT

This CEO EMPLOYMENT AGREEMENT is entered into by and between QUANTUM SOLAR POWER
CORP., a Nevada corporation (the “Company”), and DARYL J. EHRMANTRAUT, the
undersigned individual (“Executive”).

RECITAL

The Company and Executive desire to enter into an Employment Agreement setting
forth the terms and conditions of Executive’s employment with the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

1.

Employment.

      (a)

Term. The Company hereby employs Executive to serve as Chief Executive Officer
of the Company. The employment with the Company is not for any specified period
of time. As a result, either the Company or the Executive is free to terminate
the employment relationship at any time, subject to the other provisions of this
Agreement.

      (b)

Duties and Responsibilities. Executive will be reporting to the Company’s Board
of Directors. Within the limitations established by the Bylaws of the Company,
the Executive shall have each and all of the duties and responsibilities of the
CEO position and such other duties on behalf of the Company as may be reasonably
assigned from time to time by the Company’s Board.

      (c)

Location. The location at which Executive shall perform services for the Company
shall be Santa Fe, NM USA.

      2.

Compensation.

      (a)

Base Salary. Executive shall be paid a base salary (“Base Salary”) at the annual
rate of $120,000.00 (One Hundred and Twenty Thousand Dollars), payable in equal
monthly installments in advance of the monthly period. The annual Base Salary
shall be reviewed on or before the annual anniversary of the Agreement, unless
Executive’s employment hereunder shall have been terminated earlier pursuant to
this Agreement. The Annual review will be conducted by the Board of Directors of
the Company to determine if such Base Salary should be increased for the
following year in recognition of services to the Company.

      (b)

Payment. Payment of all compensation to Executive hereunder shall be made in
accordance with the relevant Company policies in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes.


Quantum Solar Power Corp. (QSPW) 1 of 5 Daryl J. Ehrmantraut


--------------------------------------------------------------------------------


(c)

Bonus. In addition to the Employee's base salary, the Employee shall be eligible
to receive a bonus (a "Quarterly Bonus") for each calendar quarter in an amount,
if any, as determined by The Company’s Board of Directors at its discretion.

        3.

Other Employment Benefits.

        (a)

Business Expenses. Upon submission of itemized expense statements in the manner
specified by the Company, Executive shall be entitled to reimbursement for
reasonable travel and other reasonable business expenses duly incurred by
Executive in the performance of his duties under this Agreement.

        (b)

Benefit Plans. Executive shall be entitled to participate in the Company’s
medical and dental plans, life and disability insurance plans and retirement
plans pursuant to their terms and conditions. Executive shall be entitled to
participate in any other benefit plan offered by the Company to its employees
during the term of this Agreement. Nothing in this Agreement shall preclude the
Company from terminating or amending any employee benefit plan or program from
time to time.

        (c)

Vacation. Executive shall be entitled to 3 (Three) weeks of vacation each year
of full employment, exclusive of legal holidays, as long as the scheduling of
Executive’s vacation does not interfere with the Company’s normal business
operations.

        (d)

Stock Option. The Executive shall receive 500,000 Options in Company Stock to be
fully vested quarterly (substantively equally over 12 (twelve) quarters) over a
3 (three) year period commencing on the execution date of the Agreement. The
Option exercise price is $0.50 (Fifty cents).

        4.

Executive’s Business Activities. Executive shall devote the substantial portion
of his entire business time, attention and energy exclusively to the business
and affairs of the Company. Notwithstanding the foregoing, the Company
acknowledges that the Executive has other business interests and ownerships as
well as serving on the Boards of Directors of other companies in which the
Executive is a stockholder or owner. The Company acknowledges and consents to
the continuation of these ownerships and relationships, provided they do not
interfere with the Executive’s duties under this Agreement.

        5.

Termination of Employment.

        (a)

For Cause. Notwithstanding anything herein to the contrary, the Company may
terminate Executive’s employment hereunder for cause for any one of the
following reasons: (i) conviction of a felony, or a misdemeanor where
imprisonment is imposed, (ii) commission of any act of theft, fraud, or
falsification of any employment or Company records in any material way, (iii)
Executive’s failure or inability to perform any material reasonable assigned
duties after written notice from the Company of, and a reasonable opportunity to
cure, such failure or inability, or (iv) material breach of this Agreement which
breach is not cured within thirty (30) days following written notice of such
breach. Upon termination of Executive’s employment with the Company for cause,
the Company shall be under no further obligation to Executive for salary or
bonus, except to pay all accrued but unpaid base salary, accrued bonus (if any)
and accrued vacation to the date of termination thereof. The Executive has 90
days to exercise any outstanding Stock Options vested but not exercised.


Quantum Solar Power Corp. (QSPW) 2 of 5 Daryl J. Ehrmantraut


--------------------------------------------------------------------------------


(b)

Without Cause. The Company may terminate Executive’s employment hereunder at any
time without cause, provided, however, that Executive shall be entitled to
severance pay in the amount of 1 (One) year of Base Salary in addition to
accrued but unpaid Base Salary and accrued vacation, less deductions required by
law. The Executive has 90 days to exercise any outstanding Stock Options vested
but not exercised.

      (c)

Termination for Good Reason. If Executive terminates his employment with the
Company for Good Reason (as hereinafter defined), he shall be entitled to the
severance benefits set forth in Section 5(b). For purposes of this Agreement,
“Good Reason” shall mean any of the following: (i) relocation of the Company’s
executive offices more than forty miles from the current location, without
Executive’s concurrence; (ii) any material breach by the Company of this
Agreement; (iii) a material change in the principal line of business of the
Company, without Executive’s concurrence, or (iv) any significant change in the
Executive’s duties and responsibilities. The Executive has 90 days to exercise
any outstanding Stock Options vested but not exercised.

      (d)

Termination After Change of Control. If Executive’s employment with the Company
is terminated (a) by the Company other than for Cause or Disability, or (b) by
the Executive for Good Reason, the Company shall, in lieu of any other severance
payments or benefits payable by the Company to the Executive, pay to the
Executive within ten (10) business days after the Executive's Date of
Termination a severance payment in an amount equal to three (3 times the sum of
the Executive’s most recent annual base salary and the Executive’s most recent
annual cash bonus under the Company's incentive compensation plan (if any). The
Executive has 90 days to exercise any outstanding Stock Options vested but not
exercised.

      6.

Stock Options after Change of Control. All outstanding Stock Options, if any,
granted to the Executive under any of the Company's Stock Option plans,
incentive plans, or other similar plans (or Options substituted therefore
covering the stock of a successor corporation) shall immediately become fully
vested and exercisable upon a Change in Control, and the restricted period with
respect to any restricted stock or any other equity award granted to the
Executive shall lapse immediately upon such Change in Control.

      7.

Disability of Executive. The Company may terminate this Agreement without
liability if Executive shall be permanently prevented from properly performing
his essential duties hereunder with reasonable accommodation by reason of
illness or other physical or mental incapacity for a period of more than 180
consecutive days. Upon such termination, Executive shall be entitled to all
accrued but unpaid Base Salary, accrued bonus (if any) and accrued vacation. The
Executive has 90 days to exercise any outstanding Stock Options vested but not
exercised.

      8.

Death of Executive. In the event of the death of Executive, the Company’s
obligations hereunder shall automatically cease and terminate; provided,
however, that within 15 days the Company shall pay to Executive’s heirs or
personal representatives Executive’s Base Salary and accrued vacation accrued to
the date of death. Executive’s heirs or personal representatives have 90 days to
exercise any outstanding Stock Options vested but not exercised.

      9.

Non-Disclosure Agreement. Executive has executed a Non-Disclosure Agreement (the
“NDA”). The obligations under the NDA shall survive termination of this
Agreement for any reason.

      10.

Non-competition by employee. During the term of this Agreement, the Executive
shall not, directly or indirectly, either as an Employee, Employer, Consultant,
Agent, Principal, Partner, Corporate Officer, Director, Member or in any other
individual or representative capacity, engage or participate in any business
that is in competition in any manner whatever with the business of the Company.


Quantum Solar Power Corp. (QSPW) 3 of 5 Daryl J. Ehrmantraut


--------------------------------------------------------------------------------


Furthermore, upon the expiration of this Agreement or the termination of this
Agreement for any reason, the Executive expressly agrees not to engage or
participate, directly or indirectly, either as an Employee, Employer,
Consultant, Agent, Principal, Partner, Corporate Officer, Director, Member or in
any other individual or representative capacity, for a period of three (3) years
in any business that is in competition with the Business.

      11.

Assignment and Transfer. Executive’s rights and obligations under this Agreement
shall not be transferable by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void.

      12.

No Inconsistent Obligations. Executive is aware of no obligations, legal or
otherwise, inconsistent with the terms of this Agreement or with his undertaking
employment with the Company. Executive will not disclose to the Company, or use,
or induce the Company to use, any proprietary information or trade secrets of
others. Executive represents and warrants that he or she has returned all
property and confidential information belonging to all prior employers.

      13.

Miscellaneous.

      (a)

Indemnification Agreement. Executive is concurrently executing with the Company
an Indemnification Agreement giving him various indemnification rights as an
officer.

      (b)

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Mexico without regard to conflict of law
principles.

      (c)

Entire Agreement. This Agreement, together with the Non-Disclosure Agreement and
Indemnification Agreement referenced in Section 11(a), contains the entire
agreement and understanding between the parties hereto and supersedes any prior
or contemporaneous written or oral agreements, representations and warranties
between them respecting the subject matter hereof.

      (d)

Amendment. This Agreement may be amended only by a writing signed by Executive
and by a duly authorized representative of the Company.

      (e)

Severability. If any term, provision, covenant or condition of this Agreement,
or the application thereof to any person, place or circumstance, shall be held
to be invalid, unenforceable or void, the remainder of this Agreement and such
term, provision, covenant or condition as applied to other persons, places and
circumstances shall remain in full force and effect.

      (f)

Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.

      (g)

Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.


Quantum Solar Power Corp. (QSPW) 4 of 5 Daryl J. Ehrmantraut


--------------------------------------------------------------------------------


  (h)

Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an officer of the Company (other than Executive) or
other person duly authorized by the Company.

        (i)

Notices. Any notice, request, consent or approval required or permitted to be
given under this Agreement or pursuant to law shall be sufficient if in writing,
and if and when sent by certified or registered mail, with postage prepaid, to
Executive’s residence (as noted in the Company’s records), or to the Company’s
principal office, as the case may be.

        (j)

Arbitration. Any controversy, dispute or claim arising out of or related to this
Agreement or breach of this Agreement shall be settled solely by confidential
binding arbitration by a single arbitrator in accordance with the commercial
arbitration rules of JAMS in effect at the time the arbitration commences. The
award of the arbitrator shall be final and binding. No party shall be entitled
to, and the arbitrator shall not be authorized to, award costs of a party
(including, without limitation, attorneys' fees). The arbitration shall be held
in Santa Fe, New Mexico. The arbitrator shall not be required to provide support
or explanation for his award.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

QUANTUM SOLAR POWER CORP.   EXECUTIVE                                        
By: /s/ Graham Hughes   By: /s/ Daryl J. Ehrmantraut           Name: Graham
Hughes   Name: Daryl J. Ehrmantraut Title: Secretary Treasurer   Title: CEO
Address: 3900 Paseo Del Sol   Address: 3900 Paseo Del Sol   Santa Fe, NM 87507  
  Santa Fe, NM 87507           Phone: 505-216-0725   Phone: 505-216-0725 Fax:
505-216-0763   Fax: 505-216-0763 Email: Graham_Hughes@bcit.ca   Email:
daryl_ehrmantraut@yahoo.com           Date: January 1, 2010   Date: January 1,
2010


Quantum Solar Power Corp. (QSPW) 5 of 5 Daryl J. Ehrmantraut


--------------------------------------------------------------------------------